Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                                                     13-JUL-2020
                                                     08:53 AM



                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MARSHALL MARTINEZ, Petitioner,

                                 vs.

                  M. FRINK, Warden, Respondent.


                       ORIGINAL PROCEEDING
                    (CR. NO. 2PC000007716(1))

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Johnson, assigned by reason of vacancy)

          Upon consideration of petitioner Marshall Martinez’s

petition for writ of habeas corpus, filed on June 29, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner presents no special reason

for this court to invoke its jurisdiction and has alternative

means to seek relief.   See Oili v. Chang, 54 Haw. 411, 412, 557
P.2d 787, 788 (1976).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, July 13, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Ronald G. Johnson




                                2